Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 1 of 46




                        Ex. C
         Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 2 of 46

      COLONEL LARRY YOUNGNER                                    February 17, 2021
      JOE HOLCOMBE vs UNITED STATES                                             1

·1· · · · · · · IN THE UNITED STATES DISTRICT COURT
· · · · · · · · ·FOR THE WESTERN DISTRICT OF TEXAS
·2· · · · · · · · · · ·SAN ANTONIO DIVISION

·3

·4· ·JOE HOLCOMBE, et al.,

·5· · · · · Plaintiffs,· · · ·CIVIL ACTION NO. 5:18-cv-555-XR
· · · · · · · · · · · · · · · (Consolidated cases)
·6· ·v.

·7· ·UNITED STATES OF AMERICA,

·8· · · · · Defendant.

·9

10

11

12
· ·   · REMOTE VIDEOTAPED DEPOSITION OF COLONEL LARRY YOUNGNER
13·   · · · · · · · Taken By Counsel for Defendant
· ·   · · · · · · · · · · · ·(Pages 1-233)
14
· ·   · · · · · · · ·Wednesday, February 17, 2021
15·   · · · · · · · · ·10:05 a.m. - 6:12 p.m.

16· · · · · · · · · ·By Zoom Videoconference
· · · · · · · · · · Cape Coral, Florida 33909
17

18· · · · ·---------------------------------------------

19

20

21

22·   ·Remotely Reported By:
· ·   ·Megan M. Soria
23·   ·Notary Public
· ·   ·State of Florida at Large
24·   ·Esquire Deposition Solutions - Tampa Office
· ·   ·Phone - 813.221.2535, 800.838.2814
25·   ·Esquire Job No.· 6568565


                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 3 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                            42

·1· ·it was my experiences.· And that's still there.                                  11:16:28
·2· ·Absolutely.                                                                      11:16:30
·3· · · Q.· In your experiences that helped you form your                             11:16:31
·4· ·opinion, you never had any responsibility directly for                           11:16:38
·5· ·submitting fingerprints; correct?                                                11:16:43
·6· · · A.· Yes, ma'am.· That is correct.· We had                                     11:16:47
·7· ·responsibility for submitting data like the report of                            11:16:50
·8· ·result of trial, that then triggered another agency like                         11:16:53
·9· ·OSI or the confinement facility or security forces, if                           11:16:57
10· ·you will, to submit the required criminal history data.                          11:17:01
11· · · Q.· And did you -- you never supervised OSI or SFS                            11:17:04
12· ·personnel in their duty to submit fingerprints; is that                          11:17:12
13· ·right?                                                                           11:17:17
14· · · A.· That's correct.· I did not supervise them on                              11:17:17
15· ·their duty to submit fingerprints.· We would only answer                         11:17:21
16· ·questions if asked.                                                              11:17:25
17· · · Q.· Let's go to the second duty that you stated in                            11:17:27
18· ·your report.· I'm looking at -- I'll pull it up, Page 34                         11:17:35
19· ·of the report.· Sorry.· I've got to scroll here.                                 11:17:44
20· · · A.· The second duty was the final disposition report                          11:17:56
21· ·piece?                                                                           11:17:59
22· · · Q.· Yes.· That's what I'm going to ask you about.                             11:17:59
23· ·I'm looking at Subparagraph B here, "duty two, final                             11:18:02
24· ·disposition report preparation and submission."· And you                         11:18:06
25· ·see where I'm looking at that?                                                   11:18:09


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.comYVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 4 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                            44

·1· ·regulations and instructions that were done for this                             11:20:22
·2· ·case, with your prior knowledge and experience providing                         11:20:25
·3· ·context for those; is that correct?                                              11:20:29
·4· · · A.· Yes.· I think that's fair.                                                11:20:32
·5· · · Q.· In your previous experiences in the Air Force,                            11:20:37
·6· ·were you ever -- did you ever have a responsibility for                          11:20:40
·7· ·preparing or submitting the final disposition reports to                         11:20:43
·8· ·the FBI?                                                                         11:20:47
·9· · · A.· I did not.· No, ma'am.                                                    11:20:48
10· · · Q.· And did you ever supervise OSI or SFS personnel                           11:20:49
11· ·in their preparing or submitting final disposition                               11:20:55
12· ·reports?                                                                         11:21:00
13· · · A.· No, ma'am.· I did not.                                                    11:21:01
14· · · Q.· And then just going to throw this back up,                                11:21:02
15· ·Exhibit 2 back up.· Looking at Subparagraph B1, and at                           11:21:09
16· ·the bottom of that paragraph, you state, "Unfortunately,                         11:21:16
17· ·had the Detachment 225 and the 49th SFS personnel                                11:21:20
18· ·submitted Kelley's criminal history data, even under the                         11:21:27
19· ·erroneous timeframe, Kelley would not have been able to                          11:21:32
20· ·purchase the weapons he used in the Southern Springs                             11:21:37
21· ·shooting"; did I read that correctly?                                            11:21:40
22· · · A.· You did read that correctly.                                              11:21:42
23· · · Q.· The erroneous appellate timeframe, as you                                 11:21:44
24· ·discussed in the previous paragraph, that's based on                             11:21:48
25· ·your knowledge from the depositions that some of the                             11:21:51


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.comYVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 5 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                            95

·1· ·report is that the purchases had the unfortunate effect                          12:56:47
·2· ·of conditioning Kelley to know and understand that he                            12:56:53
·3· ·was able to utilize federally licensed firearms dealers.                         12:56:56
·4· ·Can you define "conditioning"?                                                   12:57:01
·5· · · A.· When someone engages in a practice and it gets                            12:57:05
·6· ·reinforced over time.· So one or two times might be the                          12:57:09
·7· ·luck of the draw; three, four, five, six times.· So when                         12:57:17
·8· ·on December 2014, April 2016, June 2016, October 2017,                           12:57:20
·9· ·Devin Kelley is able to go into an FFL dealer and obtain                         12:57:27
10· ·a weapon, he is getting reinforced, you know, positive                           12:57:31
11· ·reinforcement to him that this is something I can get                            12:57:36
12· ·away with by lying on these applications on the 4473s.                           12:57:39
13· ·He certainly falsified the 4473s after his release from                          12:57:44
14· ·confinement.                                                                     12:57:51
15· · · Q.· Do you have any particular expertise in                                   12:57:52
16· ·conditioning?                                                                    12:57:59
17· · · A.· I have expertise in foreseeability, in assessing                          12:58:04
18· ·government practices and looking at the facts of this                            12:58:10
19· ·case.· I am not a behavioral psychologist or a                                   12:58:12
20· ·behavioral scientist, but my common sense and knowledge                          12:58:16
21· ·of the ways of the world that overlap from my area of                            12:58:21
22· ·expertise into others, I think can add value to the fact                         12:58:24
23· ·finder and to the parties.                                                       12:58:28
24· · · Q.· And we have established that Kelley may not                               12:58:29
25· ·have -- if he was not under indictment or the equivalent                         12:58:34


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.comYVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 6 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                            99

·1· ·relates to the Air Force's duties to submit CHD to FBI.                          13:03:30
·2· · · · · MS. KRIEGER:· I think we've got -- I think we are                         13:03:37
·3· · · about time to -- about time to take a lunch break.                            13:03:39
·4· · · · · THE WITNESS:· Yes, ma'am.                                                 13:03:43
·5· · · · · MS. KRIEGER:· So let's go off the record.                                 13:03:44
·6· · · · · THE VIDEOGRAPHER:· We are going off the record.                           13:03:47
·7· · · The time is 1:03.                                                             13:03:49
·8· · · · · (Recess from 1:03 p.m. to 1:41 p.m.)                                      13:03:58
·9· · · · · THE VIDEOGRAPHER:· We are now back on the record.                         13:41:44
10· · · The time is 1:41.                                                             13:41:46
11· ·BY MS. KRIEGER:                                                                  13:41:49
12· · · Q.· Afternoon.· Welcome back, Colonel Youngner.· What                         13:41:49
13· ·do you consider -- you started to say this earlier, but                          13:41:56
14· ·what do you consider to be the subject matter of your                            13:42:00
15· ·expertise in this case?                                                          13:42:03
16· · · A.· Good question.· I was asked initially to review                           13:42:05
17· ·the -- well, I was asked to review the DoD IG report                             13:42:10
18· ·based -- and I think the reason -- I can't speak for                             13:42:16
19· ·others.· I can tell you what I understood my expertise,                          13:42:20
20· ·then and now, to be.· And that is to be an Air Force                             13:42:24
21· ·officer and judge advocate who is experienced with DoD                           13:42:30
22· ·and Air Force investigations, to include inspector                               13:42:38
23· ·general investigations at DoD IG, and the SAC IG level,                          13:42:46
24· ·down to installation level IGs.                                                  13:42:53
25· · · · · Next is the familiar and an expert in the duties                          13:42:57


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.comYVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 7 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           100

·1· ·of the Air Force to comply with direction from higher                            13:43:04
·2· ·headquarters', direction within the Air Force for                                13:43:12
·3· ·compliance with congressional mandates, frankly statute.                         13:43:15
·4· ·And then how DoD and the Air Force implement those                               13:43:21
·5· ·higher headquarters' responsibilities.· So what is the                           13:43:26
·6· ·duty, is established.· What is the promulgating                                  13:43:29
·7· ·instruction at DoD and subordinate to DoD by US Air                              13:43:36
·8· ·Force and within US Air Force, in this case OSI and SF                           13:43:42
·9· ·communities, as well as the judge advocates, and to                              13:43:46
10· ·provide expert opinion, if any opinion exists, on the                            13:43:51
11· ·DoD IG report and what consequence, if any, that had for                         13:43:54
12· ·ahead quarters Air Force, down to the Det level for OSI,                         13:44:00
13· ·headquarters Air Force down to the squadron level for                            13:44:06
14· ·security forces.· And I think wrapped up -- I assess                             13:44:10
15· ·wrapped in that experience as a military attorney to                             13:44:20
16· ·look at the reasonableness of actions based on -- based                          13:44:24
17· ·on the facts of the case and the legal standards                                 13:44:32
18· ·involved in a case, if you will.· Foreseeability would                           13:44:35
19· ·be one of those issue s, and which is a legal issue.                             13:44:39
20· ·And then the facts, I think, speak for themselves as                             13:44:44
21· ·they relate back to these duties and whether or not                              13:44:48
22· ·there is increased risk of harm, whether or not the                              13:44:52
23· ·conduct is foreseeable or not.                                                   13:44:55
24· · · · · And we have already explored, as an example, one                          13:44:56
25· ·of the duties I thought did not exist was the duty of                            13:45:02


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.comYVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 8 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           101

·1· ·the staff judge advocate to report criminal history                              13:45:07
·2· ·data.· In fact, that is an opinion of mine.· I do think                          13:45:12
·3· ·it's responsibility the staff judge advocate to point                            13:45:16
·4· ·out concerns that they identify to other Air Force                               13:45:18
·5· ·personnel, kind of an agency, if you will,                                       13:45:23
·6· ·responsibility.· But you can only report what you get                            13:45:26
·7· ·seen or what you get exposed to.                                                 13:45:29
·8· · · Q.· So --                                                                     13:45:32
·9· · · A.· I hope that answers it.                                                   13:45:34
10· · · Q.· It does, very thoroughly.· You stated that as you                         13:45:35
11· ·were -- one of the things you were asked to do as a                              13:45:41
12· ·military attorney was to assess, among other things,                             13:45:44
13· ·based on the facts of the case and the legal standards                           13:45:48
14· ·known to you, increased risk of harm, and                                        13:45:52
15· ·foreseeability, and maybe some other legal issues; is                            13:45:56
16· ·that correct?                                                                    13:46:00
17· · · A.· Well, I guess actually I wasn't asked to do.                 I            13:46:00
18· ·was asked, what was the report?· What were the duties                            13:46:04
19· ·and what were the consequences?· And it was actually --                          13:46:06
20· ·so I'm not parroting back.· It was actually my opinion                           13:46:10
21· ·that there were consequences -- not that you were                                13:46:15
22· ·suggesting that, just to let you know.· When I read                              13:46:17
23· ·through this the first time, my gut reaction was a bit                           13:46:20
24· ·of shock.· Then I went back and said, okay.· What is                             13:46:24
25· ·your role?· What is your lane?· You are an expert                                13:46:26


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.comYVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 9 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           102

·1· ·consultant.· Assess this, good, bad or ugly, however                             13:46:30
·2· ·this falls out.· What do you think of this report?· What                         13:46:34
·3· ·are the consequences?· What was implied as far as                                13:46:36
·4· ·duties?· If I apply a Texas tort law analysis and my                             13:46:39
·5· ·analysis is what I read from Judge Rodriguez.· I didn't                          13:46:44
·6· ·know back and pull out the restatement and read tort                             13:46:48
·7· ·law.· I just looked at his definitions and applied those                         13:46:52
·8· ·to the facts of the case.                                                        13:46:55
·9· · · · · So I don't know if I wandered off on a tangent                            13:46:57
10· ·here and lose something, I want to make sure I'm                                 13:47:02
11· ·answering your question.                                                         13:47:04
12· · · Q.· I think that was helpful.· So when you were                               13:47:05
13· ·assessing the consequences, you were -- of the Air                               13:47:09
14· ·Force's actions, you were applying Texas tort law based                          13:47:15
15· ·on Judge Rodriguez's opinions that he wrote in this                              13:47:18
16· ·case?· Is that correct?                                                          13:47:24
17· · · A.· Whatever I had in his opinions at the time; so                            13:47:25
18· ·some of these have become more refined because in March                          13:47:31
19· ·of last year, I didn't have, I think the motion for                              13:47:34
20· ·summary judgment.· And I didn't have, I guess the                                13:47:39
21· ·Daubert motion on Webster.· But I did have his opinion.                          13:47:43
22· ·I think it was an initial motion to dismiss when the                             13:47:50
23· ·cases were consolidated.· And it laid out the                                    13:47:54
24· ·foundations for negligent undertaking as a duty.              I                  13:47:57
25· ·think it was the Phillips factors.· I don't have the                             13:48:06


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.comYVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 10 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           103

·1· ·case in front of me.· But laid out the factors to                                13:48:09
·2· ·consider, and that there was a duty -- and it also                               13:48:11
·3· ·eliminated certain duties.· There were certain things                            13:48:14
·4· ·that the Air Force could not be held responsible for.                            13:48:17
·5· · · · · So I did read the law, applying my legal                                  13:48:21
·6· ·experience to it.· But in the context really of looking                          13:48:26
·7· ·at it as what -- because part of understanding Air Force                         13:48:30
·8· ·duties, we have -- unlike the civilian world, there                              13:48:36
·9· ·isn't a Title 18 equivalent for dereliction of duty.· It                         13:48:40
10· ·is -- someone that IBM can't be convicted of not doing                           13:48:44
11· ·their job well.· And someone, even if you can be                                 13:48:48
12· ·censured or reprimanded under labor law and federal                              13:48:52
13· ·employment law, but you can't be criminally convicted                            13:48:56
14· ·for dereliction of duty.· And dereliction of duty, to                            13:49:00
15· ·include a duty to submit required reports, is a triable                          13:49:04
16· ·criminal offense in a military code of justice.· So I                            13:49:08
17· ·think that partially what -- I'm speculating as to why                           13:49:11
18· ·Plaintiff's Counsel wanted to hire me on this, but my                            13:49:15
19· ·assessment, what I brought to the table was an                                   13:49:18
20· ·understanding of how the military, in particular the Air                         13:49:22
21· ·Force and IGs, look at duty, and then help them form                             13:49:28
22· ·their judgment after I write an opinion that either                              13:49:36
23· ·party can use.                                                                   13:49:39
24· · · Q.· So when you were writing the consequences section                         13:49:40
25· ·of your initial report, and also then when you were                              13:49:45


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 11 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           104

·1· ·writing portions your supplemental report, you were                              13:49:49
·2· ·applying the law as it's set out by Judge Rodriguez in                           13:49:55
·3· ·his opinions, to the facts of the case as you know, as                           13:50:02
·4· ·you set out the facts that you laid out in other parts                           13:50:07
·5· ·of your report?                                                                  13:50:10
·6· · · A.· Well, to the best of my ability, I don't want to                          13:50:11
·7· ·step on the province of the finder of fact once they say                         13:50:15
·8· ·this is.· I think he wrote proximate cause has two                               13:50:18
·9· ·elements, cause and fact and foreseeability, kind of                             13:50:25
10· ·flashbacks of law school.· So I -- it was easy to kind                           13:50:30
11· ·of track that nightmare.· But anyway, track back to                              13:50:33
12· ·those legal standards, if you will.· And the -- so what                          13:50:41
13· ·I did was I guess straightforward somewhat, what did I                           13:50:48
14· ·see were consequences of a duty that I assess the six                            13:50:53
15· ·duties.· It's clear to me from reading his last opinion                          13:50:58
16· ·that he's not really interested in training, though I                            13:51:02
17· ·think that's supervisory responsibility.· So I applied                           13:51:05
18· ·the facts of the case to the laws I understood it.· But                          13:51:10
19· ·the DoD IG report that I started with, I actually                                13:51:15
20· ·started with the '18 report and then realized there's a                          13:51:20
21· ·lot more here.· So then I went back and went from '97                            13:51:23
22· ·and read the reports moving forward and then read the                            13:51:26
23· ·DoD IG report of '18 again.· And that helped me look at                          13:51:30
24· ·okay, as a framework, conceptually, let's look at the                            13:51:36
25· ·DoD IG analysis of this, and do I agree or disagree?                             13:51:40


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 12 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           123

·1· ·me ask it a different way.                                                        14:21:25
·2· · · A.· Sure.                                                                      14:21:26
·3· · · Q.· Do you recall at any of your SJA positions,                                14:21:27
·4· ·advising OSI or security forces on fingerprints or the                            14:21:36
·5· ·submission of criminal history data?                                              14:21:40
·6· · · A.· I do not.· I never had that duty.· And it gets                             14:21:43
·7· ·back to the roles and missions that are in the AFIs that                          14:21:46
·8· ·we talked about earlier.· And the SJA has the role to --                          14:21:52
·9· ·and I will tell you, so first of all, no; I did not.                 I            14:21:56
10· ·had aware of change -- as I was about to retire, we                               14:22:00
11· ·focused very aggressively on combatting sexual assault                            14:22:04
12· ·in the military.· And the Air Force led the services on                           14:22:09
13· ·special victim counsel and on victim's advocacy rights.                           14:22:13
14· ·I've actually been a victim's advocate in my private                              14:22:18
15· ·practice now on a couple occasions.· And there are much                           14:22:22
16· ·better checklists and systems in place to make sure                               14:22:26
17· ·victims are advised, not just sexual assault victims.                             14:22:30
18· ·So I'm aware, since I retired, that the Air Force -- so                           14:22:35
19· ·from 2014 to date, that there are more requirements in                            14:22:37
20· ·51-201 and in matters that are submitted in AFI 41-201,                           14:22:42
21· ·administration of military justice, as well as post                               14:22:52
22· ·conviction notifications as a result of increased                                 14:22:54
23· ·awareness of victims's rights, both in general and in                             14:22:58
24· ·sexual assault cases in particular.                                               14:23:03
25· · · Q.· In your SJA positions, were you ever aware of                              14:23:05


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.comYVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 13 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           133

·1· ·that OSI used to talk about, that's interesting, but it                          14:39:33
·2· ·gets in the way of prosecuting the cases that you know                           14:39:37
·3· ·have got to go to trial or the cases you've got to                               14:39:41
·4· ·develop.                                                                         14:39:44
·5· · · · · So I think a light caseload is four.· I think a                           14:39:45
·6· ·heavy caseload is, with all aspects, north of eight for                          14:39:49
·7· ·any particular agent.· And realizing they will buddy up,                         14:39:57
·8· ·one will be taking notes while the other one is doing                            14:40:01
·9· ·the interview.· The other one types up the 1168.· But to                         14:40:04
10· ·be a lead agent, to be the -- if you will, investigative                         14:40:09
11· ·lead.                                                                            14:40:13
12· · · Q.· In your active duty positions, did you regularly                          14:40:14
13· ·use the AFOSI Manual 71-121?                                                     14:40:24
14· · · A.· No.· I did not.· In fact, it is pulling teeth                             14:40:29
15· ·sometimes to get OSI to release their investigative                              14:40:37
16· ·manuals.· My Bible was the manual for court-martial,                             14:40:41
17· ·first and foremost, then 51-201 as a judge advocate.· So                         14:40:45
18· ·I apologize for the religious references.· My guide was                          14:40:51
19· ·the 51-201 and the assorted checklists that we had.                              14:40:55
20· · · · · But even as a defense counsel, I would want to                            14:40:59
21· ·argue, I would get discovery of an OSI agent's prior                             14:41:04
22· ·disciplinary history.· And if I found they had committed                         14:41:10
23· ·a mendacity offense, I could try to impeach their                                14:41:14
24· ·testimony because they lied about something and received                         14:41:19
25· ·Article 15 on it.· I was lucky to do that.· Usually when                         14:41:23


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 14 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           134

·1· ·I went to the judge and filed a motion to compel                                 14:41:26
·2· ·discovery.· Getting OSI to give you their checklist or                           14:41:29
·3· ·to give you the case file, usually on the defense side                           14:41:33
·4· ·at the bar, required me to file a motion to compel                               14:41:36
·5· ·discovery.· The as a prosecutor, it was -- well, you                             14:41:39
·6· ·really want to see the case file?· Sure.· I remember                             14:41:46
·7· ·this plain as day on my first couple cases.· JAGs don't                          14:41:50
·8· ·usually ask us for that.· So getting the case file, much                         14:41:55
·9· ·less the instructions or the checklists that are                                 14:41:59
10· ·supposed to follow, OSI was, in my assessment, based on                          14:42:01
11· ·my experience in the Air Force for 25 years, loathed to                          14:42:07
12· ·provide those documents to anybody other than OSI                                14:42:10
13· ·agents.                                                                          14:42:14
14· · · Q.· So based on what you just said, fair to say that                          14:42:14
15· ·when you were on active duty, you did not regularly                              14:42:17
16· ·access any of the OSI instructions or guidelines or                              14:42:22
17· ·checklists or anything like that?                                                14:42:28
18· · · A.· That is fair.                                                             14:42:30
19· · · Q.· Is it also true of the security forces                                    14:42:31
20· ·instructions when you were on active duty?· Were you                             14:42:38
21· ·able to regularly access the security forces                                     14:42:40
22· ·instructions?                                                                    14:42:45
23· · · A.· Actually, yes, I was able to regularly access the                         14:42:45
24· ·security forces instructions.· I could go to the e-pub's                         14:42:50
25· ·website and get to those.· They weren't restricted                               14:42:55


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 15 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           135

·1· ·access items.· And often an SFOI NCO would include the                           14:43:00
·2· ·checklist with the materials that we would receive from                          14:43:05
·3· ·them on a case file.· My experience, the SF regulations                          14:43:08
·4· ·and/or checklists were much more accessible to the judge                         14:43:13
·5· ·advocates on the case.· And I looked at them.                                    14:43:16
·6· · · · · I recall early on in my career as a supervisor, I                         14:43:19
·7· ·didn't have need, typically, to do that as an SJA.· It                           14:43:23
·8· ·was more as a trial counsel and defense counsel.                                 14:43:28
·9· · · Q.· So it sounds like when you water trial counsel                            14:43:30
10· ·and defense counsel, at that point in time you would                             14:43:33
11· ·have been familiar with the -- more familiar with the                            14:43:36
12· ·security forces instructions than your were later?                               14:43:39
13· · · A.· I would say I was still generally familiar.               I               14:43:45
14· ·just didn't have a need to go -- in my role advising the                         14:43:49
15· ·commander on disposition of a case, or of how to conduct                         14:43:53
16· ·the case, there just wasn't a need for me to, in most                            14:43:58
17· ·instances, unless there was an issue on -- I would get                           14:44:03
18· ·into it on issues of, say a probable cause search and                            14:44:07
19· ·seizure.· And that point, I would be able to access even                         14:44:13
20· ·the OSI records when it was specifically relevant to the                         14:44:17
21· ·issue at trial.· Then I recall one of those arguments                            14:44:22
22· ·was we had to see the wing commander and OSI involved                            14:44:25
23· ·having access to records that we need to make sure this                          14:44:30
24· ·is done properly.· But it did not involve fingerprints.                          14:44:32
25· · · Q.· While you were on active duty, you mentioned that                         14:44:37


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 16 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           138

·1· ·look over my case list real quick?                                               14:48:42
·2· · · Q.· Sure.                                                                     14:48:44
·3· · · A.· Do you mind repeating the question?· Because I                            14:48:55
·4· ·may have a case out of Keisler involving an alleged                              14:48:57
·5· ·rape.· But his did not -- the use of weapons in that                             14:49:02
·6· ·case, I don't believe -- so what was the question one                            14:49:06
·7· ·more time?                                                                       14:49:09
·8· · · Q.· Sure.· My question was, have you ever worked on a                         14:49:09
·9· ·case that involved a person who was prohibited from                              14:49:13
10· ·purchasing firearms, who nonetheless had been able to                            14:49:18
11· ·purchase firearms?                                                               14:49:22
12· · · A.· My first answer is no.· I have not.· Let me just                          14:49:27
13· ·quickly look through and see if there are any others in                          14:49:33
14· ·here.· No.· I have not, to the best of my recollection.                          14:49:37
15· · · Q.· In developing the opinions that you made in your                          14:49:47
16· ·-- in both of your reports, did you speak with anyone                            14:49:52
17· ·other than Counsel in this case?                                                 14:49:55
18· · · A.· No.· I did not.· And if I may, let me know when                           14:49:58
19· ·it's an appropriate time to take a break.                                        14:50:03
20· · · Q.· I'm just -- absolutely.· I'm just finishing this                          14:50:05
21· ·up.                                                                              14:50:10
22· · · A.· Okay.                                                                     14:50:10
23· · · Q.· Once I finish up this, in the next five minutes.                          14:50:11
24· ·So you did not -- the only person that you spoke with as                         14:50:16
25· ·part of development of your opinions in this case was                            14:50:20


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 17 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           139

·1· ·Counsel; correct?                                                                 14:50:24
·2· · · A.· Counsel for Plaintiffs; that is correct.                                   14:50:24
·3· · · Q.· Okay.· You didn't speak with anyone from the                               14:50:26
·4· ·Department of Defense or Air Force?                                               14:50:30
·5· · · A.· I don't recall speaking to anybody else about                              14:50:32
·6· ·this case.                                                                        14:50:35
·7· · · · · MS. KRIEGER:· Okay.· Let's take a five-minute                              14:50:36
·8· · · break then.                                                                    14:50:38
·9· · · · · THE WITNESS:· Thank you.                                                   14:50:39
10· · · · · THE VIDEOGRAPHER:· We're going off the record.                             14:50:40
11· · · The time is 2:50.                                                              14:50:41
12· · · · · (Recess from 2:50 p.m. to 3:00 p.m.)                                       14:50:42
13· · · · · THE VIDEOGRAPHER:· We are now back on the record.                          15:00:45
14· · · The time is 3:00 p.m.                                                          15:00:46
15· ·BY MS. KRIEGER:                                                                   15:00:50
16· · · Q.· One more thing that I had about the previous --                            15:00:50
17· ·the previous topics about your experiences.                                       15:00:54
18· · · A.· Yes, ma'am.                                                                15:00:58
19· · · Q.· When you were on active duty, how familiar were                            15:00:59
20· ·you with the DoD Instruction 5505.11?                                             15:01:02
21· · · A.· The -- I was generally aware that it existed.                 I            15:01:08
22· ·would not call myself extremely familiar with it when I                           15:01:15
23· ·was on active duty.· I've obviously had an opportunity                            15:01:20
24· ·to become much more familiar with it as expert on this                            15:01:23
25· ·case.                                                                             15:01:27


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.comYVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 18 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           140

·1· · · Q.· I think that is true for all of us.                                       15:01:29
·2· · · A.· I was aware of DIBRS and the reporting                                    15:01:32
·3· ·requirements there, and the Volume 1 and Volume 2.· And                          15:01:36
·4· ·I generally -- I would say probably became more aware of                         15:01:42
·5· ·it in the timeframe of my assignment at Seymour Johnson.                         15:01:47
·6· ·I'm just -- that was 2003 to 2005.· I'm wondering why I                          15:02:01
·7· ·think that as opposed to when I was at Rhein-Main, but                           15:02:14
·8· ·anyway, that was the best of my recollection.                                    15:02:18
·9· · · Q.· Prior to being retained in this case, how                                 15:02:20
10· ·familiar were you with the Brady Handgun Violence                                15:02:25
11· ·Prevention Act?                                                                  15:02:30
12· · · A.· Fairly familiar -- actually, you said Brady.                              15:02:30
13· ·Lautenberg, I knew a lot more about.· I generally knew                           15:02:37
14· ·about categories, I don't think I knew 10 specific                               15:02:40
15· ·categories of disqualified persons or such.· But so I                            15:02:44
16· ·had some familiarity with the Brady Gun Control Act and                          15:02:50
17· ·with it predecessor or with the Gun Control Act of '68,                          15:02:59
18· ·if I have that right.· So I hope that answers your                               15:03:05
19· ·question.                                                                        15:03:09
20· · · Q.· How -- why -- you say you were somewhat familiar                          15:03:09
21· ·with it.· Why were you somewhat familiar with it?                                15:03:14
22· · · A.· Well, so I mean, I just generally remember the                            15:03:17
23· ·Brady Gun Control Act being passed, and I remember                               15:03:29
24· ·President Reagan's shooting and there was legislative                            15:03:34
25· ·response for gun control and series of gun control                               15:03:38


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 19 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           141

·1· ·legislation.· At one point I was an NRA member.· I am                             15:03:41
·2· ·not currently.· I possess and believe in safely using                             15:03:46
·3· ·weapons that I shoot for sport or hunting.· With                                  15:03:51
·4· ·military, my very first assignment at the 101st Airborne                          15:03:56
·5· ·Division as an ambulance platoon leader, one of my                                15:04:01
·6· ·troops, literally the weekend I got there, engaged in a                           15:04:05
·7· ·serious criminal offense and was locked up in the                                 15:04:09
·8· ·Clarksville, Tennessee jail, later escaped from it and                            15:04:13
·9· ·got shot.· And that was -- that goes back a ways.· That                           15:04:17
10· ·was 1986, '87 timeframe.· So I have been aware of it.                I            15:04:24
11· ·would imagine it came up during the course of -- I'm                              15:04:30
12· ·trying to think of particular cases I did that might                              15:04:33
13· ·have involved weapons, or the types of threats that                               15:04:36
14· ·people posed.· I guess I can just say I have a general                            15:04:40
15· ·knowledge of it, somewhat incident to my duties, but I                            15:04:45
16· ·can't recall.· I did not prosecute any case involving                             15:04:49
17· ·someone who I can recall who obtained a weapon who was                            15:04:55
18· ·disqualified from having one.                                                     15:04:58
19· · · Q.· You said you were more familiar with the                                   15:05:00
20· ·Lautenberg Amendment.· Why were you more familiar with                            15:05:04
21· ·that?                                                                             15:05:06
22· · · A.· Maybe this relates back to the Brady Gun Control                           15:05:06
23· ·Act.· So when you become a judge advocate, you go                                 15:05:10
24· ·through a judge advocate staff officer course.· Then we                           15:05:13
25· ·get annual updates on the law.· So there's a military                             15:05:17


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.comYVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 20 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           142

·1· ·continuing legal education program in addition to your                           15:05:23
·2· ·state bar's continuing education program.· We also, in                           15:05:28
·3· ·the Air Force, have a mid-career course and I would go                           15:05:32
·4· ·do criminal law development at JAG school, a program in                          15:05:37
·5· ·Charlottesville.· There was an entire year block of                              15:05:41
·6· ·instruction on military justice and military law as part                         15:05:44
·7· ·of that.· So undoubtedly, I was taught about these                               15:05:47
·8· ·factors, particularly Lautenberg Amendment, because -- I                         15:05:56
·9· ·had two specialty areas also in my career.· And that was                         15:06:05
10· ·military criminal matters, which involved into                                   15:06:08
11· ·leadership, and operations law.· And international and                           15:06:13
12· ·operations law, part of that is being able to deploy,                            15:06:16
13· ·deploy down range, and that includes having to have a                            15:06:19
14· ·firearm.· And domestic violence and the impact of                                15:06:23
15· ·domestic violence on readiness is something that was an                          15:06:27
16· ·issue throughout my career, particularly the last half                           15:06:32
17· ·of my career.                                                                    15:06:35
18· · · · · Even on the point where we would discuss from the                         15:06:37
19· ·recruiting level, and this actually relates to a non-JAG                         15:06:40
20· ·role with the developing airspace leaders program.· Are                          15:06:43
21· ·we attracting and retaining the right kind of talent?                            15:06:48
22· ·No offense to our sister services, but the academic                              15:06:53
23· ·scores in the Air Force are higher.· As a matter of                              15:06:57
24· ·fact, of the other service records, the data backs that                          15:06:59
25· ·up.· So their military aptitude batteries come back at a                         15:07:02


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 21 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           143

·1· ·higher level.· And the question is, do we -- there was a                         15:07:07
·2· ·question during a manpower downfall, do we lower                                 15:07:10
·3· ·standards to attract people, yet have to deal with                               15:07:14
·4· ·waivers for moral concerns or firearm possession.· So it                         15:07:19
·5· ·has come up in the course of my career in several                                15:07:23
·6· ·different ways.· That's why I would have a familiarity                           15:07:27
·7· ·with a the Lautenberg Amendment, as well as the Brady                            15:07:30
·8· ·Gun Control Act.                                                                 15:07:36
·9· · · Q.· Is it fair to say that you are now quite familiar                         15:07:36
10· ·with the Brady Act and Lautenberg Amendment?                                     15:07:42
11· · · A.· Much more familiar than I was before I was                                15:07:46
12· ·retained to advise on this case.                                                 15:07:49
13· · · Q.· How did you become -- how did you improve your                            15:07:51
14· ·familiarity with these laws?                                                     15:07:55
15· · · A.· I read -- I read through the reports.· I mean,                            15:07:59
16· ·there's -- so every one of the DoD IG reports, I'm                               15:08:02
17· ·almost positive, give you the legislative history.· So                           15:08:06
18· ·it is just another layer, as you go through them, as to                          15:08:10
19· ·what's happening.· And my radar is now attuned to the                            15:08:15
20· ·issues.· So I haven't researched it on purpose, but I                            15:08:18
21· ·think there was like a NICS Improvement Act or something                         15:08:21
22· ·like that, either '18, '19 or '20.· So now I've kind of                          15:08:25
23· ·got my radar.· The spidey sense tingles when I hear                              15:08:29
24· ·things like "NICS" or "background checks," so -- but to                          15:08:34
25· ·answer your question, again, reading the depositions and                         15:08:38


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 22 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           144

·1· ·the discovery, you read through Ms. Del Greco's                                  15:08:43
·2· ·deposition and you read the she had a PowerPoint exhibit                         15:08:47
·3· ·of 40-something slides that breaks down everything that                          15:08:50
·4· ·happens.· Then there is the ATF agents who talk about                            15:08:54
·5· ·what they do.· Anyway, so I would say just in doing my                           15:08:57
·6· ·due diligence to read all this material and provide an                           15:09:06
·7· ·opinion, is how I most become informed.                                          15:09:09
·8· · · Q.· And you just mentioned Kim Del Greco and her NICS                         15:09:12
·9· ·PowerPoint.· Prior to being retained in this case, how                           15:09:17
10· ·familiar were you with the National Instant Criminal                             15:09:20
11· ·Background Check System, which for some reason is                                15:09:26
12· ·abbreviated as NICS?                                                             15:09:29
13· · · A.· I have purchased weapons and filled out a 4473                            15:09:32
14· ·from an FFL.· And so as a result, I'm completely                                 15:09:36
15· ·familiar, having done it on those forms.· So that's my                           15:09:42
16· ·familiarity.· I own an AR.· I own a 0.45 caliber pistol.                         15:09:49
17· ·I own a shotgun.· My wife has a 0.50 caliber Beowulf.                            15:09:56
18· ·We are responsible gun owners.· We lock them and trigger                         15:10:04
19· ·lock them.· And anyway, that's enough about that.                                15:10:10
20· · · Q.· So other than your experience with NICS when                              15:10:12
21· ·buying firearms yourself, is all of your familiarity                             15:10:18
22· ·with the NICS system based on the documents and                                  15:10:21
23· ·testimony that were provided to you in this case?                                15:10:24
24· · · A.· That and my experience, that's correct, just my                           15:10:27
25· ·personal weapon purchasing experience.                                           15:10:31


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 23 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           147

·1· ·was another state, and we coordinated it with their                              15:14:30
·2· ·local law enforcement to then forward that to the FBI,                           15:14:33
·3· ·to make sure they corrected his data so that he would no                         15:14:36
·4· ·longer be listed as a disqualified person.· And that                             15:14:40
·5· ·case is Williams, Shelby Williams, if you want to know                           15:14:45
·6· ·who it was.· It is one of the listed cases.· It's been                           15:14:50
·7· ·since I retired.                                                                 15:14:54
·8· · · Q.· How familiar are you with gun control laws in                             15:14:55
·9· ·Texas?                                                                           15:15:00
10· · · A.· Only with what I've read about in this case; so I                         15:15:00
11· ·would not -- I would not say I am -- I'm not Barred in                           15:15:07
12· ·Texas and I would not offer opinions on Texas law,                               15:15:15
13· ·though if we wanted to talk about on Texas firearm law,                          15:15:17
14· ·let me put it that way, I am very comfortable assessing                          15:15:23
15· ·constructs such as tort law foreseeability and so forth                          15:15:27
16· ·as defined by a judge, but not substituting a legal                              15:15:30
17· ·opinion for a judge's opinion; I would not dare to do                            15:15:35
18· ·that.                                                                            15:15:39
19· · · · · That was a long way of saying I am not a Texas                            15:15:39
20· ·lawyer and I only have familiarity with Texas gun law                            15:15:47
21· ·that has been presented to me on this case.                                      15:15:57
22· · · Q.· Do you know if Texas has any gun control laws                             15:15:59
23· ·that goes beyond what the federal law requires?                                  15:16:02
24· · · A.· My -- in answering your question, I'm not sure                            15:16:11
25· ·what "go beyond" -- let me tell you what I am aware of,                          15:16:22


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 24 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           178

·1· · · A.· Let me get my notes.· Page 78.· Okay.                                     16:24:30
·2· · · Q.· Here you say, "As a result of the multiple Air                            16:24:38
·3· ·Force failures to report CHD, the Air Force conditioned                          16:24:42
·4· ·Kelley to expect to be able to purchase the high                                 16:24:45
·5· ·quality, new reliable firearms directly from an FFL                              16:24:48
·6· ·dealer."· Did I read that directly?                                              16:24:52
·7· · · A.· You did.                                                                  16:24:55
·8· · · Q.· We spent a lot of time on this subject before.                            16:24:55
·9· ·So is your definition of conditioning here the same as                           16:24:59
10· ·it was in your previous report?                                                  16:24:59
11· · · A.· It is.· And I also, as previously discussed in                            16:25:09
12· ·the other report, defer to a definition of the 4473, I                           16:25:11
13· ·think Line 11 Bravo on the form as to whether the                                16:25:16
14· ·information indictment, did he lie on those first two                            16:25:22
15· ·forms or not?· I know that Texas Ranger testified, I got                         16:25:26
16· ·that snippet in there.· But the qualification I gave                             16:25:29
17· ·prior to this about the distinction between a deferral                           16:25:41
18· ·versus a denial comes into play.· But my definition                              16:25:45
19· ·still remains the same as far as conditioning.                                   16:25:49
20· · · Q.· And your understanding of what conditioning                               16:25:51
21· ·means, in your basis for determining that he was                                 16:25:56
22· ·conditioned, that's the same as we discussed previously;                         16:26:00
23· ·correct?                                                                         16:26:03
24· · · A.· To be clear, it is the same and I included my                             16:26:06
25· ·assessment of the opinions provided by Dr. Bursztajn and                         16:26:09


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 25 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           179

·1· ·Dr. Webster to help build my knowledge in expressing                              16:26:16
·2· ·that opinion.                                                                     16:26:20
·3· · · Q.· But in essence, it's -- the basis for your                                 16:26:21
·4· ·opinion is your common sense experience, your common                              16:26:25
·5· ·sense knowledge of conditioning, combined with your                               16:26:32
·6· ·knowledge of the facts and laws and regulations of this                           16:26:35
·7· ·case?                                                                             16:26:41
·8· · · A.· I think that's fair, yes.                                                  16:26:42
·9· · · Q.· So let's turn to Page 27.· We are on Page 27.                              16:26:43
10· ·I'm sorry.· Let's turn to Page 27 of the report.· We are                          16:26:58
11· ·Bates 27.· Paragraph 81, and here you state, "With the                            16:27:03
12· ·evidence also pointing to Devin Kelley's strong                                   16:27:11
13· ·preference for only his guns and new guns, more likely                            16:27:15
14· ·and common sense outcomes are indicated."                                         16:27:18
15· · · A.· Yes.                                                                       16:27:21
16· · · Q.· What do you mean by "common sense outcomes"?                               16:27:22
17· · · A.· To be clear, the fact finder on a case is going                            16:27:22
18· ·to look at -- I'm not trying to be cute here.· I want to                          16:27:44
19· ·explain this answer in fairness to all the parties.                  I            16:27:46
20· ·read Judge Rodriguez's opinion about the boundaries of                            16:27:49
21· ·expert testimony as it related to Dr. Webster.· And I                             16:27:54
22· ·came back to this and thought, okay.· Let's think about                           16:27:59
23· ·what your basis of opinions are.· And to me, it is both                           16:28:02
24· ·based on my professional experience as a military                                 16:28:10
25· ·officer and as a judge advocate.· But also, if he agrees                          16:28:14


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.comYVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 26 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           180

·1· ·with my -- my interpretation of these facts and what the                         16:28:21
·2· ·consequences are, then I think it's a common sense                               16:28:26
·3· ·outcome.· In other words, just common sense would                                16:28:29
·4· ·dictate that somebody who is continually -- so it's a --                         16:28:33
·5· ·you said before, counterfactuals abound.· And you can                            16:28:37
·6· ·look at this, whether it's a counterfactual or a fact,                           16:28:41
·7· ·what are the facts of this case?· We have, I assess, an                          16:28:48
·8· ·expressed opinion, strong opinion by Devin Kelley, by                            16:28:52
·9· ·those who knew him, for new guns and guns he could                               16:28:57
10· ·procure from an FFL dealer.· So therefore it's more                              16:29:01
11· ·likely than not, and common sense interpretation of                              16:29:05
12· ·those facts and the laws that operate, that he would                             16:29:09
13· ·have been denied a point of sale inquiry on his last                             16:29:13
14· ·four weapons.· He would have been delayed on the first                           16:29:19
15· ·two, because of his history.· It would make sense for                            16:29:22
16· ·him to be investigated by ATF.· ATF, I think in previous                         16:29:22
17· ·testimony, reports a heightened awareness for weaponry                           16:29:39
18· ·possession on domestic violence cases.· If this was just                         16:29:42
19· ·a bad check by that went to get a gun like your                                  16:29:44
20· ·hypothetical before, all that ATF could investigate --                           16:29:49
21· ·when I read that GAO report, it was investigated at                              16:29:53
22· ·state level and ATF level.· I am highly confident that                           16:29:57
23· ·they would have gone to knock on his door because of his                         16:30:01
24· ·domestic violence history.· Common sense would dictate                           16:30:04
25· ·that.· And the facts of what ATF has already testified                           16:30:08


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 27 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           181

·1· ·to and others have testified to in the studies that                              16:30:12
·2· ·we're relying on.· I mean, I don't know if you want me                           16:30:14
·3· ·to go through each of these, but...                                              16:30:18
·4· · · Q.· I'll -- I'm sorry.· I didn't mean to interrupt                            16:30:20
·5· ·you.· Let me ask you question about each of them.· That                          16:30:24
·6· ·will just make the record mere clear.                                            16:30:27
·7· · · · · So I think you just stated your basis for                                 16:30:37
·8· ·believing that he would be investigated by ATF.· I took                          16:30:37
·9· ·this down but you have the report in front of you.                               16:30:39
10· · · A.· Yes, ma'am.                                                               16:30:41
11· · · Q.· So the next question, the next opinion is he                              16:30:41
12· ·would have been prosecuted for federal and/or state                              16:30:48
13· ·firearms related violations after attempting to purchase                         16:30:51
14· ·firearms, including falsifying the 4473.· What is the                            16:30:55
15· ·basis for your belief that Kelley would have been                                16:31:05
16· ·prosecuted?                                                                      16:31:07
17· · · A.· The fact that Texas -- well, there are several                            16:31:08
18· ·bases.· One, had he been entered -- had his criminal                             16:31:14
19· ·history data been entered into NICS, not just once, but                          16:31:19
20· ·each time, you would have two final disposition reports                          16:31:23
21· ·and four sets of fingerprint cards, or at least one from                         16:31:25
22· ·OSI and one from security forces on the fingerprint                              16:31:30
23· ·cards.· And you would have two FDRs.· So you definitely                          16:31:34
24· ·have data at NICS that if FBI would have, showing the                            16:31:37
25· ·final disposition of his case for domestic violence and                          16:31:41


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 28 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           186

·1· · · Q.· But assuming that he had been denied and somehow                          16:38:45
·2· ·had a firearm anyway, perhaps from a friend or                                   16:38:51
·3· ·something, do you -- do you have any reason think that                           16:38:55
·4· ·Kelley would have told law enforcement that he had a gun                         16:38:58
·5· ·on him?                                                                          16:39:03
·6· · · A.· I don't have any reason to think that he would or                         16:39:04
·7· ·wouldn't.· I -- in looking at his conduct, he seems a                            16:39:06
·8· ·little cocky.· He seems a little bold, the way he talks.                         16:39:10
·9· ·I wouldn't put it past Devin Kelley to be dumb enough to                         16:39:15
10· ·know he's been denied and still tell a cop, hey, I'm                             16:39:20
11· ·packing a gun.· I think it is consistent for him to brag                         16:39:24
12· ·about it.· And because he is, pardon my expression, a                            16:39:30
13· ·bad ass.                                                                         16:39:33
14· · · Q.· Have you ever worked --                                                   16:39:33
15· · · A.· With this gang, anyway.                                                   16:39:35
16· · · Q.· Have you ever worked with ATF?                                            16:39:39
17· · · A.· No.· I have not worked -- I'm trying to think of                          16:39:47
18· ·when I have attended training and education with ATF                             16:39:49
19· ·agents, but I have not worked with ATF.· No.· I have                             16:39:53
20· ·not.                                                                             16:39:57
21· · · Q.· So now I'm looking at subparagraph -- let's -- we                         16:39:57
22· ·can kind of take them, I think in chunks here.· The --                           16:40:05
23· ·so let's start with Subparagraphs E, F and I, and that                           16:40:12
24· ·he would not have bought at a gun show, would not have                           16:40:19
25· ·bought online, would not have manufactured a firearm or                          16:40:23


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 29 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           187

·1· ·ghost gun.· I want to clarify something.· When you are                           16:40:31
·2· ·coming to these conclusions, do these build on each                              16:40:34
·3· ·other?· Are you saying here that if he had been denied                           16:40:37
·4· ·and investigated and prosecuted, he would not have                               16:40:42
·5· ·bought at a gun show?                                                            16:40:45
·6· · · A.· That's a good question.· Actually, I think these                          16:40:46
·7· ·are serial, not building, if you will.· I hate to say                            16:40:50
·8· ·like a spiral development, but any one of these -- if                            16:40:55
·9· ·you had just reported him once with the fingerprints,                            16:40:59
10· ·that could have been enough to get him entered.· If you                          16:41:02
11· ·had just denied him once, it could have been enough.· It                         16:41:06
12· ·certainly aggravates it that it happened all these other                         16:41:11
13· ·times to condition him even more.· So since we have                              16:41:16
14· ·entertained counterfactuals about the case, I would just                         16:41:20
15· ·tell you, it is my opinion that he wouldn't have done                            16:41:23
16· ·one then the other.· I think he's demonstrated a very                            16:41:29
17· ·strong preference for weapons from an FFL dealer.· So I                          16:41:32
18· ·don't think if -- and I guess the best example for this                          16:41:36
19· ·for me is, he tried to get one from Dick's.· When that                           16:41:40
20· ·didn't work, he went to Academy.· So he didn't turn to a                         16:41:43
21· ·gun show.· He didn't turn to -- he went to them, but he                          16:41:49
22· ·never bought one.· So the facts are he didn't buy a gun                          16:41:53
23· ·ever at a gun show.· The facts are he never bought a                             16:41:57
24· ·firearm online.· And he, I guess we have to explore this                         16:42:00
25· ·shotgun and how he arranged to get that.· But I don't                            16:42:06


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 30 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           188

·1· ·know anybody has really narrowed that down.· He didn't                           16:42:10
·2· ·ask anybody to loan him -- I'm sorry.· You want to talk                          16:42:14
·3· ·to the ones you have.                                                            16:42:16
·4· · · · · He didn't research how to build a ghost gun nor                           16:42:18
·5· ·talk about a ghost gun, but he did talk about how great                          16:42:22
·6· ·this AR is, and Dad, you need to get one, too.· So he                            16:42:26
·7· ·was very expressive about high quality weapons.                                  16:42:30
·8· ·According to Danielle Smith, he studied the weights of                           16:42:37
·9· ·the weapons, the rounds, the loads, the specs or                                 16:42:40
10· ·specifications.· And so he seemed to be a bit of a high                          16:42:44
11· ·quality firearm aficionado.· That was his thing.                                 16:42:48
12· · · · · Why he didn't turn to these others, it doesn't --                         16:42:56
13· ·what he did in fact did or didn't research.· He didn't                           16:43:00
14· ·research ghost guns.· He didn't try to followup to try                           16:43:04
15· ·to get these things.                                                             16:43:07
16· · · Q.· So your basis for those three statements, E, F                            16:43:08
17· ·and I, are that that's consistent with the behavior that                         16:43:13
18· ·he, in fact, showed.· He never did buy at a gun show, he                         16:43:19
19· ·never did buy -- well, unclear about online.· And he                             16:43:23
20· ·never manufactured a ghost gun.· Is that fair?                                   16:43:26
21· · · A.· Not completely.· It is consistent with his                                16:43:30
22· ·behavior.· That's fair.· But it is also consistent with                          16:43:33
23· ·the testimony of other deponents.· And it's consistent                           16:43:36
24· ·with the facts of what he actually did do in purchasing                          16:43:43
25· ·FFL dealer weapons.                                                              16:43:47


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 31 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           189

·1· · · Q.· Okay.· And now the Subparagraphs G and H, and I                           16:43:48
·2· ·separated those out because they both require the                                16:43:56
·3· ·actions of someone else to have been involved.· He would                         16:44:01
·4· ·not have successfully borrowed a firearm.· He would not                          16:44:04
·5· ·have obtained a firearm by proxy.· What is your basis                            16:44:07
·6· ·for saying those?                                                                16:44:09
·7· · · A.· The basis for saying those are that his desire                            16:44:11
·8· ·for, as evidenced by his conduct, the FFL dealer                                 16:44:17
·9· ·procured weapon; the fact that he liked having his own                           16:44:23
10· ·weapon.· As your expert Mr. Barborini talked about, he                           16:44:27
11· ·liked to modify it.· He added on a lot of things to the                          16:44:32
12· ·AR, in particular, to custom kit it out, if you will, to                         16:44:36
13· ·his particular aficionado specifications.· He never, in                          16:44:40
14· ·fact, did borrow from his father.· He -- others had                              16:44:46
15· ·testified they wouldn't have loaned him one.· He may                             16:44:51
16· ·have tried, but there is no evidence in the record that                          16:44:55
17· ·I reviewed of him ever trying to borrow a weapon.· And                           16:44:57
18· ·in fact, he didn't have to because he was able to                                16:45:02
19· ·purchase high quality firearms from FFLs, even though he                         16:45:04
20· ·should have been disqual ified.· Those altogether form                           16:45:09
21· ·the basis of -- other deponents' testimony, it's his                             16:45:12
22· ·actual conduct in fact.                                                          16:45:16
23· · · · · And again, I build in the counterfactual.· It's a                         16:45:18
24· ·more likely outcome that had the criminal history data                           16:45:26
25· ·been submitted, this wouldn't -- he wouldn't have                                16:45:31


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 32 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           190

·1· ·pursued these.· He didn't like anything but FFL procured                         16:45:35
·2· ·weapons.                                                                         16:45:39
·3· · · Q.· To be clear, all of your conclusions here are                             16:45:40
·4· ·based on your review of the depositions and documents                            16:45:44
·5· ·that have been produced in this case?                                            16:45:49
·6· · · A.· And to include the experts' opinions as well on                           16:45:51
·7· ·both sides.                                                                      16:45:55
·8· · · Q.· Are you aware of any research or literature                               16:45:56
·9· ·regarding where mass shooters obtain their weapons?                              16:46:31
10· · · A.· Immediately, I'm trying to remember if Barborini                          16:46:38
11· ·talked about that.· All I know is that on the facts of                           16:46:45
12· ·this research, the experts may have had something to say                         16:46:49
13· ·about that.· I just know the facts of this case is Devin                         16:46:53
14· ·Kelley, as a mass shooter, obtained his from FFL dealers                         16:46:58
15· ·after the Air Force failed to submit his criminal                                16:47:02
16· ·history data.                                                                    16:47:06
17· · · Q.· Are you aware of any research that examines where                         16:47:07
18· ·people in Texas, in general, obtain their weapons?                               16:47:10
19· · · A.· I remember reading somewhere in a deposition                              16:47:15
20· ·that, words to the effect of, "this is Texas and                                 16:47:18
21· ·everybody has guns."· I think that the -- so research, I                         16:47:21
22· ·it may have been Barborini again who talked about the                            16:47:30
23· ·common availability of firearms.· But the relevance is                           16:47:35
24· ·back to, it's an interesting question for both parties,                          16:47:38
25· ·what do we know about this particular shooter and Devin                          16:47:42


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 33 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           200

·1· ·own?· I know you mentioned this before.                                          17:02:17
·2· · · A.· I qualified -- so when I was in the Army, I fired                         17:02:20
·3· ·all the basic weapon systems at Fort Bragg over a                                17:02:24
·4· ·six-week period from the M1 A1, Abrams tank, down to the                         17:02:30
·5· ·45 caliber pistol, the law, the 105 millimeter Alistair,                         17:02:33
·6· ·so forth.· I qualified with grenades.· I qualified                               17:02:39
·7· ·expert M16 at that time before I deployed to Iraq.               I               17:02:43
·8· ·qualified expert on the M4, the updated version with the                         17:02:46
·9· ·collapsable stock.· So I'm actually recognized -- should                         17:02:51
10· ·be on DD form 214, my expert weapon qualification on the                         17:02:55
11· ·M4, the M16, and then I also qualified expert with the                           17:03:01
12· ·38 pistol at one point in my career.· I have                                     17:03:05
13· ·familiarization fired the M60, several other weapons.                            17:03:09
14· ·So I am not going to call myself a weapons expert, but I                         17:03:16
15· ·have qualified as an expert soldier and airman using                             17:03:21
16· ·some of the basic weapons, including one variant of what                         17:03:26
17· ·was used in this case.                                                           17:03:29
18· · · Q.· Do you have any expertise in firearm sales or                             17:03:31
19· ·trafficking?                                                                     17:03:36
20· · · A.· No.· I do not.· I just have experience from                               17:03:36
21· ·having purchased a weapon and filled out the ATF forms.                          17:03:42
22· · · Q.· Do you have expertise in firearm safety?                                  17:03:47
23· · · A.· Yes, I do.· I was a range safety officer for                              17:03:50
24· ·several years at Fort Detrick, Maryland.· I was a range                          17:03:55
25· ·safety officer at Andrews Air Force Base.· I would run                           17:03:59


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 34 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           206

·1· ·is he appears to be a very well qualified expert, as                             17:30:21
·2· ·does Dr. Webster.                                                                17:30:25
·3· · · Q.· Do you have any expertise in forensic psychiatry?                         17:30:27
·4· · · A.· I have -- my only expertise in forensic                                   17:30:32
·5· ·psychiatry has been in the course of my duties as trial                          17:30:37
·6· ·counsel or defense counsel.· I do have extensive                                 17:30:41
·7· ·experience working with forensic psychiatrists and                               17:30:44
·8· ·psychologists.· I have attended some forensic training                           17:30:47
·9· ·in that regard, but as a military counsel, defense or                            17:30:50
10· ·trial.· So I am not a -- I have no specialized training                          17:30:54
11· ·or experience in forensic psychology.· All that relates                          17:30:59
12· ·to the criminal, basically to the litigation process in                          17:31:03
13· ·direct examining, cross-examining scientific experts and                         17:31:10
14· ·so forth.                                                                        17:31:14
15· · · Q.· And you dispute in these -- in Paragraph 91, Dr.                          17:31:15
16· ·Bursztajn's conclusion that it was not foreseeable to                            17:31:23
17· ·the Air Force that Kelley would commit a crime of mass                           17:31:25
18· ·violence such as the shooting on November 5th; is that                           17:31:29
19· ·correct?                                                                         17:31:29
20· · · A.· That's -- I do because it's in my wheelhouse to                           17:31:32
21· ·discuss the legal terms of foreseeability.· And as I                             17:31:35
22· ·understand the Texas law and frankly, I form that                                17:31:41
23· ·opinion based on my knowledge, experience and                                    17:31:45
24· ·understanding of Texas tort law and the Federal Tort                             17:31:47
25· ·Claims Act, but particularly in this case you have to                            17:31:54


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 35 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           207

·1· ·apply Texas law to the case at bar.                                              17:31:56
·2· · · Q.· Do you -- setting aside the foreseeability                                17:31:59
·3· ·conclusion, do you dispute any of Dr. Bursztajn's                                17:32:04
·4· ·opinions about Kelley's mental health?                                           17:32:08
·5· · · A.· I assess that Dr. Webster has a better reasoned                           17:32:12
·6· ·assessment of the facts in this case, compared to Dr.                            17:32:20
·7· ·Bursztajn.· But I would have to have you point to me a                           17:32:25
·8· ·specific opinion and we can talk about it.· I'm not                              17:32:28
·9· ·ready to make an assertion one way or the other.                                 17:32:33
10· · · Q.· But in your rebuttal report, you did not                                  17:32:36
11· ·specifically point out any disputes that you had with                            17:32:40
12· ·Dr. Bursztajn's conclusions about Kelley's mental                                17:32:48
13· ·health?                                                                          17:32:50
14· · · · · MR. ALSAFFAR:· Objection, form.                                           17:32:53
15· · · A.· The -- I guess to the extent that I stand by my                           17:32:53
16· ·report, it was on the issues that I was writing about.                           17:33:14
17· ·So the knowledge of Devin Kelley's previous violent                              17:33:17
18· ·conduct, asking the appropriate questions, which is                              17:33:22
19· ·whether it's paragraph, subparagraph 91C, so I do take                           17:33:29
20· ·issue with -- I guess what I'm saying, these feed into                           17:33:34
21· ·each other.· And his mental -- Devin Kelley's mental                             17:33:38
22· ·health is -- evidence of his mental health is a fact for                         17:33:42
23· ·the finder of fact to assess.· And I would -- there was                          17:33:49
24· ·nothing raised in Bursztajn's report -- how can I put                            17:34:00
25· ·this?· I guess my rebuttal report identified the areas                           17:34:08


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 36 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           208

·1· ·where I disagree with it.· And silence is not                                    17:34:14
·2· ·acceptance.· So the fact that I may have not commented                           17:34:18
·3· ·on an aspect of his report, doesn't mean I agree or                              17:34:21
·4· ·disagree.· It just means I didn't form an opinion on it                          17:34:24
·5· ·and I have no opinion to form on that, if I was silent                           17:34:28
·6· ·on it.                                                                           17:34:32
·7· · · Q.· Okay.· So in Paragraph C here, I'll put this up.                          17:34:32
·8· ·Subparagraph C of Paragraph 91, which was on Page 30.                            17:34:53
·9· · · A.· Yes, ma'am.                                                               17:34:57
10· · · Q.· In Subparagraph 1 here, you again are stating --                          17:34:57
11· ·we have spent a lot of time on this.· I don't intent to                          17:35:04
12· ·go into a lot of detail.· You state, "The pattern over                           17:35:07
13· ·time of becoming aware of the ability to acquire                                 17:35:13
14· ·firearms from FFL certainty conditioned Devin Kelley                             17:35:15
15· ·that the acquisition of firearms at FFLs was a path that                         17:35:20
16· ·was available to him."· Did I read that correctly?                               17:35:24
17· · · A.· Yes, ma'am, you did.                                                      17:35:26
18· · · Q.· And this is based on the same -- your basis for                           17:35:27
19· ·saying this is the same as your basis for stating your                           17:35:33
20· ·opinion regarding Kelley's conditioning in other                                 17:35:37
21· ·sections of the report?                                                          17:35:41
22· · · A.· It is, as previously stated, and as previously                            17:35:42
23· ·clarified on that distinction on the deferral versus                             17:35:45
24· ·denial on the first two purchases.· I still think that a                         17:35:51
25· ·deferral would have had a deterrent impact, but I am                             17:35:57


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 37 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           209

·1· ·hoping to being corrected with the definition of                                 17:36:00
·2· ·information or an indictment on the form.                                        17:36:03
·3· · · Q.· You state that, the next sentence here,                                   17:36:08
·4· ·"cumulative awareness increased each additional purchase                         17:36:14
·5· ·and fostered a chain of events that created a sense of                           17:36:20
·6· ·confidence in his ability to acquire any gun he                                  17:36:24
·7· ·desired."· It continues.· That's not the end of the                              17:36:29
·8· ·sentence.· I want to ask you, is there evidence to show                          17:36:33
·9· ·that Kelley had an increased sense of confidence in his                          17:36:36
10· ·ability to acquire firearms at FFLs?                                             17:36:40
11· · · A.· That's a conclusion I drew based on Danielle                              17:36:43
12· ·Smith's discussing his use of weapons and how his, lack                          17:36:50
13· ·of a better word, hobby of weapon use was, the primary                           17:36:55
14· ·source of that is Danielle Smith's deposition.· To some                          17:37:02
15· ·extent, there was some additional supporting deposition                          17:37:09
16· ·testimony from his parents, but it's a conclusion that I                         17:37:14
17· ·drew from her testimony and the facts of his continued                           17:37:20
18· ·purchasing, and the fact that -- it's also based on Mr.                          17:37:26
19· ·Barborini's assessment of the modifications he was                               17:37:30
20· ·making and his desire for high quality firearms, I think                         17:37:33
21· ·that was expressed by Mr. Barborini as well.· I guess                            17:37:41
22· ·the fact if you looked at the type of the guns he is                             17:37:48
23· ·progressively purchasing, but those were my thoughts.                            17:37:51
24· · · Q.· Then in Subparagraph 2 at the bottom of the page                          17:37:54
25· ·and going onto the next page, you state, "Following the                          17:37:59


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 38 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           213

·1· ·and the effect of those laws?                                                    17:45:13
·2· · · · · MR. ALSAFFAR:· Same objection, calls for                                  17:45:16
·3· · · speculation on another individual.                                            17:45:18
·4· · · A.· Again, it's not my place to assess that, though                           17:45:20
·5· ·he does seem to be highly qualified with both his juris                          17:45:23
·6· ·doctorate and his PhD.· I just took issue with how he                            17:45:30
·7· ·framed the issues as stated in my report.                                        17:45:34
·8· ·BY MS. KRIEGER:                                                                  17:45:34
·9· · · Q.· Do you have any particular expertise in the laws                          17:45:37
10· ·related to firearm sales or the effects of those laws?                           17:45:39
11· · · A.· I would say I do now.· So I would say that I have                         17:45:43
12· ·learned quite a bit in preparing for this case, about                            17:45:56
13· ·the National Instant Criminal Background Check System,                           17:46:01
14· ·the Gun Control Act, the Brady Gun Control Act, the                              17:46:09
15· ·Lautenberg Amendment.· And so certainly this experience                          17:46:14
16· ·has enhanced my knowledge.                                                       17:46:20
17· · · Q.· That's fair.· Outside of your -- outside of the                           17:46:24
18· ·research and documents that you have reviewed for this                           17:46:30
19· ·case, do you have any other expertise in laws related to                         17:46:34
20· ·firearm sales and the effect of those laws?                                      17:46:39
21· · · A.· Firearm sales and the effect of those laws, I                             17:46:42
22· ·would say only the research that I have conducted since                          17:46:47
23· ·being retained in September of 2019, so however many                             17:46:53
24· ·months that is, a year and several months worth of                               17:46:59
25· ·experience.                                                                      17:47:03


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 39 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           216

·1· · · · · (Recess from 5:50 p.m. to 5:51 p.m.)                                      17:50:45
·2· · · · · THE VIDEOGRAPHER:· We are back on the record.                             17:52:06
·3· · · The time is 5:51.                                                             17:52:07
·4· ·BY MS. KRIEGER:                                                                  17:52:12
·5· · · Q.· Colonel Youngner, do you have any reason to                               17:52:12
·6· ·dispute that Dr. Fox is an expert in criminology and                             17:52:16
·7· ·specifically in mass shootings?                                                  17:52:19
·8· · · · · MR. ALSAFFAR:· Same objection, calls for                                  17:52:22
·9· · · speculation.                                                                  17:52:23
10· · · A.· Again, I'm speculating what his qualifications                            17:52:28
11· ·are.· I read his record.· He seems to be a very educated                         17:52:31
12· ·man on those subjects, and I would not be surprised if                           17:52:35
13· ·the judge did determine he was qualified as an expert.                           17:52:39
14· ·BY MS. KRIEGER:                                                                  17:52:41
15· · · Q.· Do you have any expertise in criminology, other                           17:52:41
16· ·than your experience as a prosecutor?                                            17:52:55
17· · · A.· Three years of law school, and LLM and 35 years                           17:52:56
18· ·of legal experience; I mean, so other than those                                 17:53:00
19· ·experiences stated in my CV, no.· But what's the                                 17:53:08
20· ·distinction between being a criminal prosecutor and                              17:53:12
21· ·criminal defense counsel, and criminology?· I have taken                         17:53:16
22· ·courses in juris prudence and the philosophy of law and                          17:53:20
23· ·reasons why we prosecute and punish.· So I --                                    17:53:24
24· · · Q.· Well, let me -- sorry.· Go ahead.                                         17:53:28
25· · · A.· So I mean, I don't have a PhD in Criminology, but                         17:53:30


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 40 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           217

·1· ·I have a juris doctorate and LLM in aspects -- actually,                         17:53:34
·2· ·my LLM is in military law which includes military                                17:53:38
·3· ·justice.· So I let that record speak for itself.· So I                           17:53:43
·4· ·do have those qualifications.· And I would leave it to                           17:53:46
·5· ·the court to determine whether those are appropriate in                          17:53:49
·6· ·the field of criminology as well as criminal law.               I                17:53:52
·7· ·would say I am an expert in criminal law.                                        17:53:55
·8· · · Q.· Do you have any -- have you done any research                             17:54:01
·9· ·regarding the statistics of crimes?                                              17:54:03
10· · · A.· I have not conducted research.· I have read the                           17:54:10
11· ·reports of obviously the experts in this case.· And so I                         17:54:14
12· ·would say I'm not a research scientist, if you will, or                          17:54:19
13· ·-- I guess would you even call this a science?· I'm not                          17:54:26
14· ·a research statistician.                                                         17:54:40
15· · · Q.· Do you have any -- other than the work that you                           17:54:42
16· ·have done for this case, do you have any expertise in                            17:54:48
17· ·mass shootings?                                                                  17:54:48
18· · · · · MR. ALSAFFAR:· Objection, form.· Sorry.· What is                          17:54:55
19· · · that?· I'm not sure that is an expertise that exists.                         17:55:01
20· · · A.· I've represented someone --                                               17:55:04
21· · · · · MR. ALSAFFAR:· You might need to define that a                            17:55:07
22· · · little more.                                                                  17:55:09
23· · · A.· I mean, sure.· I will tell you, I have the                                17:55:09
24· ·experience representing someone accused of negligent                             17:55:13
25· ·homicide, the deal of 16 people.· Two Black Hawk                                 17:55:18


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 41 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           218

·1· ·helicopters were shot down.· It was a different kind of                          17:55:23
·2· ·mass shooting.· It was a mistake by two fighter pilots                           17:55:24
·3· ·who shot down the wrong aircraft.· But it was a mass                             17:55:28
·4· ·murder and they were charged with negligent homicide.                            17:55:32
·5· ·And that case was about two years worth of my life.· So                          17:55:35
·6· ·-- but I would not hold myself out to be the same type                           17:55:43
·7· ·of expert as Dr. Fox, if that's what you're getting at.                          17:55:46
·8· ·I do think I have a criminal law background, criminal                            17:55:51
·9· ·law experience, particularly military criminal law                               17:55:55
10· ·experience, and experience advising -- it's already on                           17:55:59
11· ·the record in my CV, but IGs, OSIs, and security forces.                         17:56:02
12· ·And when it comes to looking at the data reported by                             17:56:05
13· ·GAO, by Dr. Fox and others, I can then, based on my                              17:56:16
14· ·experience, form an opinion which I provided in these                            17:56:22
15· ·reports.· It may be contrary to his, but I like to point                         17:56:25
16· ·out that what was missing the gaps, and I think it's                             17:56:28
17· ·appropriate.· I didn't have to be a criminologist to                             17:56:31
18· ·identify the gaps.· I just had to be a good criminal                             17:56:34
19· ·lawyer.                                                                          17:56:37
20· · · Q.· Have you done any research into mass shootings?                           17:56:44
21· · · A.· Only what I read for this case.· I've not done                            17:56:47
22· ·any independent research prior to this case.                                     17:56:50
23· · · Q.· And you disagree with Dr. Fox's opinion that it                           17:56:53
24· ·was not foreseeable to the Air Force that Kelley would                           17:56:57
25· ·engage in the type of conduct that caused Plaintiffs'                            17:57:00


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 42 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           219

·1· ·injuries.· And that's Paragraph NICS; correct?                                   17:57:04
·2· · · A.· I assess that it was, in fact, foreseeable that                           17:57:07
·3· ·Kelley would engage in this act.· And the Air Force                              17:57:20
·4· ·should have anticipated the dangers that their failure                           17:57:22
·5· ·to submit criminal history data to the FBI had.· And by                          17:57:23
·6· ·failing to do so, they increase the risk of harm every                           17:57:28
·7· ·time they fail to comply with that requirement.                                  17:57:32
·8· · · Q.· So in summary, you disagree with Dr. Fox's                                17:57:35
·9· ·assessment regarding foreseeability; is that fair?                               17:57:45
10· · · A.· That's fair.· I think he uses the wrong legal                             17:57:47
11· ·standard for it.· I think he should apply the same                               17:57:50
12· ·standards that Judge Rodriguez has.                                              17:57:53
13· · · Q.· I think in Paragraphs 102 and 103, you also                               17:57:57
14· ·express your disagreement with Dr. Fox's assessment of                           17:58:02
15· ·the GAO report of September 2018; is that fair?                                  17:58:07
16· · · A.· Well, yes, because what it does is he points out                          17:58:14
17· ·there's only a 0.01 percent likelihood of prosecution                            17:58:18
18· ·and it ignores the facts -- so it cherry picks data and                          17:58:21
19· ·says there's only 12 cases.· What a low number.· And it                          17:58:26
20· ·ignores the impact states have.· And just looking at it                          17:58:30
21· ·alone, we see two states out of 50 that had 600 -- doing                         17:58:33
22· ·math in public here, 613 successful prosecutions.· So it                         17:58:39
23· ·discounts the state interest.· And Oregon and                                    17:58:45
24· ·Pennsylvania were cited.· It didn't have a number for                            17:58:49
25· ·the convictions other than it was a high number.                                 17:58:52


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 43 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           221

·1· ·priority.· If they have a domestic violence case, they                           18:00:39
·2· ·are going to look at it.· So I would, for those reasons,                         18:00:41
·3· ·disagree with Dr. Fox.· That's the basis for my                                  18:00:44
·4· ·disagreement.                                                                    18:00:47
·5· · · Q.· So you mentioned the -- Dr. Fox doesn't address                           18:00:48
·6· ·the deterrent effect of the approximately 100,000                                18:00:55
·7· ·denials, the deterrent effect of those weapons not being                         18:01:01
·8· ·on the street.· Does the GAO report address the                                  18:01:06
·9· ·deterrent effects of denials?                                                    18:01:10
10· · · A.· Well, the -- the -- so in context, I don't recall                         18:01:13
11· ·right now that it does, but the point was Dr. Fox                                18:01:18
12· ·dropped a footnote in his report and references GAO                              18:01:23
13· ·report to basically say look, you can have 100,000                               18:01:27
14· ·weapons taken, only 12 get prosecuted; without saying                            18:01:30
15· ·anything, being silent on the role of states which had a                         18:01:34
16· ·dramatically -- the difference between 12 and 472 in                             18:01:42
17· ·Pennsylvania, 12 nationwide and 141 in Oregon.· And                              18:01:46
18· ·won't speculate as to how many the other 47 or 48 states                         18:01:51
19· ·had.· But that is a substantial -- if I take that                                18:01:55
20· ·average, let's say it's 200 times 50 states, we are now                          18:01:57
21· ·getting into numbers that again, might be low, but if                            18:02:02
22· ·that's -- if any one of those 1,000 are Devin Kelley,                            18:02:06
23· ·then you just prevented a mass murder potentially.                               18:02:11
24· · · · · So the GAO report, to answer your question, I                             18:02:14
25· ·don't recall whether it got into that analysis.· But                             18:02:17


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 44 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           222

·1· ·again, Dr. Fox cherry picked the data to try to bolster                          18:02:20
·2· ·his opinion without being honest about the rest of the                           18:02:25
·3· ·report.· I shouldn't say honest.· Without being                                  18:02:28
·4· ·forthright about the rest of the data that would hurt                            18:02:31
·5· ·his opinion; it would certainly make his opinion more                            18:02:34
·6· ·questionable and less strong for the Defense.                                    18:02:38
·7· · · Q.· Is it your opinion that being denied at an FFL                            18:02:40
·8· ·has a deterring effect?                                                          18:02:44
·9· · · A.· Yes, it is.                                                               18:02:45
10· · · Q.· What is the basis for that opinion?                                       18:02:46
11· · · A.· First of all, the -- let me just answer.                                  18:02:48
12· · · · · Go ahead, please.                                                         18:02:58
13· · · Q.· I was just going to restate the question.· Does                           18:02:59
14· ·being denied at an FFL, in and of itself, separate from                          18:03:03
15· ·any investigation or prosecution, have a deterrent                               18:03:07
16· ·effect?· And what is the basis for that opinion?                                 18:03:11
17· · · A.· I assess that it does, based -- I believe Dr.                             18:03:14
18· ·Webster wrote about this in his report.· And secondly,                           18:03:16
19· ·my common sense and knowledge of the ways of the world.                          18:03:20
20· ·You have folks -- third, my basis is that Devin Kelley's                         18:03:23
21· ·comments about not wanting to go back to jail, to avoid                          18:03:29
22· ·police, Devin Kelley appears to be the kind of person                            18:03:33
23· ·who does not want to have ATF knocking on his door, does                         18:03:36
24· ·not want to have a deferral investigated or a denial                             18:03:40
25· ·investigated.· So taking together all of those sources                           18:03:45


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 45 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           223

·1· ·of that information, that forms the basis of my opinion.                         18:03:53
·2· ·It is not just speculation or a guess on my part.                                18:03:56
·3· · · Q.· And you also refer to -- you say in Paragraph                             18:03:59
·4· ·102, I assess that these investigations had a chilling                           18:04:05
·5· ·effect on those who submitted those 12,710 applications                          18:04:10
·6· ·to FFL dealers.· That's referring to the 12,710                                  18:04:14
·7· ·investigation that were, in fact, done.· What is the                             18:04:19
·8· ·basis for your assessment that investigations had a                              18:04:24
·9· ·chilling effect on those investigated?                                           18:04:28
10· · · A.· Again, the -- I'd have to go back to what I read                          18:04:30
11· ·from Dr. Webster's declaration and report.· And that                             18:04:40
12· ·would be a basis as well as again, my knowledge and                              18:04:47
13· ·experience in dealing with criminals.· It is not -- and                          18:04:51
14· ·with what Devin Kelley said again.· I didn't talk about                          18:04:58
15· ·Devin Kelley in that sentence.· I just talked about                              18:05:05
16· ·those particular applicants.· And I'd have to go back                            18:05:09
17· ·into the GAO report itself, because I believe there was                          18:05:11
18· ·comment.                                                                         18:05:15
19· · · · · Actually, in addition to that, I want to say that                         18:05:15
20· ·Ms. Del Greco addressed in her -- so this would also be                          18:05:17
21· ·a basis for this.· I don't have hers in front of me, but                         18:05:22
22· ·her deposition talked about the purpose of NICS and how                          18:05:25
23· ·those denials, so there were a couple of -- I keep                               18:05:31
24· ·thinking of Del Greco in particular.· I don't know why                           18:05:38
25· ·closing my eyes helps me think, embarrass myself.                                18:05:42


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 352-3 Filed 03/02/21 Page 46 of 46

   COLONEL LARRY YOUNGNER                                    February 17, 2021
   JOE HOLCOMBE vs UNITED STATES                                           224

·1· · · · · I believe Ms. Del Greco commented that the -- she                          18:05:46
·2· ·talked about the mission statement of NICS.· And as I                             18:05:51
·3· ·take away, the fact that there were denials has -- the                            18:05:54
·4· ·implication I had is that denials and even deferrals can                          18:05:58
·5· ·have a deterrent impact.· And then there was some other                           18:06:02
·6· ·study that talked about domestic violence and future                              18:06:13
·7· ·offenses.· So I extrapolated that many GAO reports                                18:06:17
·8· ·talked about how many were for domestic violence and how                          18:06:20
·9· ·many were for falsified statements.· They broke out                               18:06:23
10· ·categories.· And I think the PowerPoint chart that Del                            18:06:26
11· ·Greco had in one of her PowerPoint charts, a breakout of                          18:06:30
12· ·the categories of basis for either denial or deferral.                            18:06:34
13· · · · · So all taken together, and on top of that, my                              18:06:39
14· ·common sense and knowledge and experience, would lead me                          18:06:44
15· ·to reach that opinion.· Those are the bases.                                      18:06:51
16· · · Q.· Do you cite in your report here that Webster's --                          18:06:53
17· ·Webster's research or his report is the basis for                                 18:06:59
18· ·concluding that there is a chilling effect?                                       18:07:03
19· · · A.· I cited it as a basis for all of my opinions.                 I            18:07:05
20· ·cited that I had read his report and his declaration.                             18:07:09
21· ·So there's a point in my report where I noted all the                             18:07:14
22· ·documents I read and relied on to form these opinions.                            18:07:20
23· ·It was noted in there as one of the opinions.· I'd have                           18:07:23
24· ·to go open up and look, but I'm highly confident that I                           18:07:27
25· ·cited both his report and his declaration.· And it's in                           18:07:31


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.comYVer1f
